Title: Thomas Jefferson to John Chambers, 30 September 1811
From: Jefferson, Thomas
To: Chambers, John


          
                  Sir 
                   
                     Monticello 
                     Sep. 30. 11.
              Your favor of Sep. 16. has been duly recieved, and I pray you to accept my thanks for the trouble you have been so kind as to taking 
                  take in fulfilling my request to mr Warden.   I had been
			 impressed with the value of the fiorin grass described in the papers of the Belfast Agricultural society, and hoped it might answer good purposes here. I have ever
			 considered the addition of an useful plant to the agriculture of a country as an essential service rendered to it, the merit of which in this case will be entirely yours.
			  
		  Mr Weightman, to whom you have been so kind as to confide the grass, will, I doubt not, forward it safely. the stage passing
			 weekly between Washington & Charlottesville, will furnish a safe conveyance. with the repetition of my thanks, be pleased to accept the assurance of my consideration & respect
          
            Th:
            Jefferson
        